Appellant was convicted of theft of cattle, and given two years in the penitentiary, and appeals.
The first bill of exceptions relates to the testimony of L.J. Walker and C.W. Easley, who were used by the State as experts. The contention of appellant is that said witnesses did not qualify themselves to testify as experts. These witnesses were used by the State to prove that the indorsement on the draft, which was for the purchase money of the cattle, to wit, the name of R.B. Warren, was in the handwriting of the appellant. Walker was shown to have been county and district clerk of Clay County for a period of twelve years, and to have had great experience in handwriting, and to have frequently testified in the courts as to the identity of handwriting. Easley had been president and cashier of a bank in Henrietta for a number of years, and as such became conversant with handwriting, and had frequent occasion to test the identity and genuineness of certain, handwritings and signatures, by comparison. Both of these witnesses had seen appellant write, and were more or less familiar with his handwriting. An expert is one who is skilled in the particular science or business under investigation. But the authorities do not lay it down that a person shall have any particular degree of knowledge or skill as to the matter under investigation. See Lawson Exp. Ev., p. 425. Ordinarily bankers, bank cashiers, and clerks of courts are competent, to testify on questions of handwriting. Id., pp. 425-428. As a general proposition, a qualification of a witness to testify as an expert is a question for the trial court, whose decision is not generally reviewable on appeal. If it appear that the witness has any claim at all to the title of an expert, an appellate court will not reverse because his experience is not sufficiently special. If the evidence shows, either directly or circumstantially, that he is an expert in the particular matter under investigation, he is competent to testify; and the value of his testimony, or its weight, will be a question for the jury. Id., p. 237, and authorities there cited. Of course, the witness must show some special skill as an expert before his testimony would be received, and unless this is shown the appellate court will reverse. In our opinion, both of the witnesses Walker and Easley were competent to testify. They not only showed themselves conversant with the subject of handwriting, involving the genuineness of signatures, but both of them showed some knowledge of defendant's handwriting, and the court did not err in permitting them to testify as experts.
Nor did the court err in refusing to give the special instructions asked by appellant, and in giving in lieu thereof the additional charge *Page 124 
on the same subject presented to the jury. The charge asked by the appellant called the attention of the court to the matter, and, if the court had not given a charge on that subject, it would have been error, as the record showed a number of cattle of other persons taken at the same time as those alleged in the indictment. The original charge failed to instruct the jury as to this matter, but the additional charge given by the court properly presented the subject, and confined such other takings to their legitimate purpose.
There was no error on the part of the court in overruling appellant's motion to require the State to disclose the names of the private prosecutors. The bill does not show what hearing the disclosure of such evidence would have had upon the case. It is not shown that the court refused to permit such testimony in the impanelment of the jury, or in the cross-examination of any of the witnesses. The evidence in this case was purely circumstantial, but we have inspected the statement of facts carefully, and in our opinion the verdict of the jury is amply supported by the evidence.
The judgment is affirmed.
Affirmed.